LINDSAY, GANS and EDWARDS, J. J.
This matter comes before the Court by petition of Clara Lambert and Charles E. Barkman, excepting to the administration account of Geo. TV. Barkman, administrator of Clarissa G. Barkman. First as to the claim of the said administrator against the said estate ; and secondly as to the commissions of 8 per cent, allowed the administrator by the Court.
These exceptions are fully answered by the administrator.
It appears from the testimony of the plaintiffs that there had been an agreement made between the- administrator and the other distributees of the estate that said estate should be administered in such manner as that all parties interested should receive equal portions thereof. Also that the claim for services rendered deceased by the administrator was much greater than the services rendered demanded, as well as the fact that the visits made to the house of deceased were understood by the family to be merely social visits.
The defendant testified that he had treated the deceased at his office, having given thirty-one electric baths, for which he charged $2.50 each, and seventeen electric treatments at $2 each, making a total of $111.50, and that he also made two visits a day for fifteen days, at $2 per visit, which would make $60 additional; also that he had furnished medicines approximated at $30, making a grand total of $201.50, for which ho has neither dates nor books for verification.
After argument of the respective counsel, the Court is of the opinion that the visits made to the house were not of such a character as to justify so *168great a charge to be made, and should not be allowed, and the claim should only be allowed for the treatment given at the office, that is to say, thirty-one electric bath and seventeen electric treatments, amounting to $111.50. And as to the second exception, that, under the circumstances of the case, the commissions allowed should be reduced from 8 to 5 per cent.
It is therefore, this 31st day of March, 1891, ordered by the Orphans’ Court of Baltimore City, that the Register of Wills be directed to restate the account in accordances with this opinion. It is further ordered that the costs be paid out of the estate.